Citation Nr: 0816844	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-40 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a status/post left knee anterior cruciate 
ligament repair. 


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) from September 2000 until April 2001and he had a 
subsequent period of active duty from October 2003 until June 
2004.  He also had additional periods of ACDUTRA with the 
Puerto Rico National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Juan, Puerto Rico.

The veteran's claim for a left knee disability was initially 
rated at 10 percent as of April 2001, the date of discharge 
from his first period of ACDUTRA.  During the pendency of 
this appeal, the RO increased the disability rating from 10 
to 30 percent effective April 2001.  Therefore, his left knee 
disability has been evaluated at 30 percent disabling 
throughout the entire rating period on appeal.  

Additionally, even though the February 2007 rating decision 
stated that a 30 percent rating was considered a total grant 
of benefits, the issue of an increased evaluation for a left 
knee condition still remains on appeal.  


FINDINGS OF FACT

1. Throughout the rating period on appeal, the veteran's low 
back disability has been manifested by subjective complaints 
of constant pain and productive of no more than moderate 
limitation of motion, with no neurological deficit.  

2.  Throughout the rating period on appeal, the veteran's 
left knee disability was productive of subjective complaints 
of pain and instability; objectively, the competent evidence 
shows severe instability, with slight limitation of motion.  

3.  X-ray findings show left knee arthritis.      


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent evaluation, but 
no more, for a lumbosacral strain have been met.  38 U.S.C.A. 
§§ 1110, 1131, 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 
5237 (2007).
 
2.  The schedular criteria for a rating in excess of 10 
percent for residuals of a status/post left knee anterior 
cruciate ligament repair have not been met.  38 U.S.C.A. 
§ 1110, 1131, 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5257, 5256, 5261 
(2007).

3. The criteria for entitlement to a separate compensable 
rating for arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5003 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

At the outset, the Board notes that the veteran's claims of 
entitlement to a rating in excess of 10 percent for a 
lumbosacral strain and entitlement to a rating in excess of 
30 percent for residuals of a left knee anterior cruciate 
ligament repair are an appeal from the initial assignment of 
a disability rating.  As such, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, as will be discussed below, the record does 
not support the assignment of different percentage ratings 
during the time period on appeal. 

Lumbosacral Strain

The veteran is currently assigned a 10 percent disability 
evaluation for a lumbosacral strain pursuant to DC 5237.  
Throughout the rating period on appeal, spine disabilities 
are evaluated under the general rating formula for diseases 
and injuries of the spine.  In order to warrant a higher 
rating, the evidence must show any of the following:

*	forward flexion of the 
thoracolumbar spine greater than 30 
degrees but less than 60 degrees 
(20 percent);
*	muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis (20 percent);
*	separately rating associated 
objective neurological 
abnormalities under Note 1; or 
*	intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least 2 weeks 
but less than 4 weeks during the 
past 12 months (20 percent).

An "incapacitating episode" is defined as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."  

After a review of the evidence, the Board finds that the 
evidence supports a 20 percent rating, but no more.  
Specifically, during the November 2004 VA examination, the 
veteran had minimal limitation of motion including a forward 
flexion of 80 degrees; back extension of 20 degrees; right 
and left lateral bending of 30 degrees; and right and left 
rotation of 45 degrees.  

However, in a June 2006 VA examination, he had more moderate 
limitation of motion findings.  For example, he had forward 
flexion from 0 to 50 degrees; extension back of 20 degrees; 
right and left lateral flexion of 30 degrees; and right and 
left rotation of 30 degrees.  The examiner noted that there 
was pain in all range of motion findings.  

During both the November 2004 and June 2006 VA examinations, 
on repetitive range of motion findings it was noted that 
there was pain, but there was no fatigue, weakness, lack of 
endurance or further functional loss.  Tenderness upon 
palpitation was also found and during the June 2006 VA 
examination a spasm was observed.  Pain was the major 
functional impact.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain in finding that 
the evidence supports a higher rating.   See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Specifically, the veteran's 
lumbosacral strain was manifested by forward flexion greater 
than 30 degrees but not greater than 60 degrees, warranting a 
20 percent rating under the General Rating formula.  

Next, although the veteran has reported competent evidence of 
pain, he has not established how that pain functionally 
limits him to a specific degree.  Additionally, the use of 
cane or crutches to ambulate during the VA examinations, was 
largely attributed to his service-connected left knee.   
Additionally, the November 2004 examination revealed that he 
had adequate alignment of head over trunk and was symmetrical 
in appearance and in spinal motion.  

Next, the evidence does not reflect neurological 
abnormalities.  In the November 2004 VA examination, he 
indicated that he had constant aching pain on the left 
radiating to his left knee; however, during the June 2006 VA 
examination, he denied radicular-type symptoms.  He also 
denied general malaise, dizziness, bladder complaints, bowel 
complaints, or erectile dysfunction in both VA examinations.  
There was also no indication of weakness or numbness in 
either VA examinations of record.  

Physical examination revealed no weakness or atrophy.  
Although, there was spasm upon palpitation during the June 
2006 examination, the motor examination revealed normal tone 
and strength proximally and distally in both lower 
extremities during both VA examinations.  In the November 
2004 VA examination, pinprick and light touch in bilateral 
lower extremities were intact.  Both examinations revealed 
that his deep tendon reflexes were normal and symmetrical in 
both lower extremities and he was also negative for Lasegue's 
sign.  Therefore, there is no basis to separately service-
connect neurological abnormalities of the thoracolumbar 
spine.

Further, the Board has considered whether DC 5243 provides a 
basis for an increased rating for degenerative disc disease, 
including any incapacitating episodes.  An MRI of the lumbar 
spine conducted in November 2004 was normal and it did not 
contain any findings of disc disease.  Thus, DC 5243 is not 
applicable.  In summary, a 20 percent rating is warranted for 
the veteran's low back disorder under the General Rating 
Formula.  

However, the veteran's service connected low back disorder 
does not warrant a rating in excess of 20 percent under any 
applicable criteria.  Specifically, there are no findings of 
intervertebral disc syndrome of the lumbar spine.  No 
neurological deficits have been associated with the veteran's 
residuals of a lumbosacral strain to warrant a separate 
compensable disability rating under any other diagnostic 
code.  

Higher evaluations are assigned for ankylosis, but both VA 
examinations noted that there was no evidence of ankylosis, 
abnormal kyphosis, scoliosis, or reversed lordosis.  Hence, 
the general rating criteria do not provide a basis for a 
disability evaluation in excess of 20 percent for the 
veteran's a lumbosacral strain.  See 38 C.F.R. § 4.71a, DC 
5237 (2007).   

Residuals of a Status/Post Left Knee Anterior Cruciate 
Ligament Repair
 
VA General Counsel, in a precedential opinion (VAOPGCPREC 23-
97), held that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
The General Counsel stated that when a knee disorder was 
already rated under DC 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

As a procedural matter, the veteran was awarded service 
connection for a left knee disability in a July 2003 rating 
decision and a 10 percent rating was assigned effective April 
2001.  His claim of entitlement to an increased initial 
rating was considered by the RO in a subsequent February 2007 
rating decision, where he was granted a rating 30 percent 
from April 1, 2001.  Therefore, throughout the rating period 
on appeal, a 30 percent evaluation has been assigned pursuant 
to DC 5257.  

The veteran's left knee disability has historically been 
evaluated pursuant DC 5257, which contemplates knee 
impairment characterized by recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted with severe 
impairment.  The 30 percent evaluation in effect throughout 
the rating period on appeal represents the maximum benefit 
available under DC 5257.  As such, this code section cannot 
serve as a basis for an increased rating here.  

The Board has considered whether any alternate diagnostic 
codes may afford the veteran a higher evaluation for his 
service-connected left knee disability.  In this vein, DC 
5256 provides a 40 percent evaluation for extremely 
unfavorable knee ankylosis with flexion between 10 degrees 
and 20 degrees.  

The competent evidence of record has been reviewed and such 
evidence fails to demonstrate left knee ankylosis.  Rather, 
VA examination in June 2006 showed flexion from 0 to 90 
degrees, painful in the last 10 degrees and extension from 0 
to  -5 degrees, which was also painful in the last 10 
degrees.  There was no ankylosis present or any leg 
discrepancies and the veteran retains significant motion of 
the left knee.  Additionally, private treatment records 
associated with the claims file do not reflect any findings 
of ankylosis.  

In sum, the evidence of record simply does not demonstrate 
ankylosis, as required in order to achieve the next-higher 40 
percent evaluation under DC 5256. 

The Board has also considered the criteria for limitation of 
extension for the leg.  Under DC 5261, a 40 percent rating is 
appropriate where extension is limited to 30 degrees and a 50 
percent rating is assigned for limitation of extension to 45 
degrees. 38 C.F.R. § 4.71a, DC 5261 (2007).  As indicated 
above, the June 2006 VA examination found extension within 
normal limits from 0 to -5 degrees.  Additionally, private 
treatment records do not show any further limitation of 
extension.  Consequently, the requirements for the next 
higher, 40 percent, rating under DC 5261 are not met.
 
In so finding, the Board has considered additional functional 
limitation due to factors such as pain and weakness.  The 
Board has also considered the veteran's subjective 
complaints.  Private treatment records dated in November 2001 
indicate that he had tenderness, swelling, redness, and 
limited motion of the left knee.  Additionally, during the 
June 2006 VA examination, he complained of constant pain 
accompanied by stiffness and instability that affects him 
daily.  He also complained of fatigability and lack of 
endurance.  He reported that his symptoms are often 
precipitated by prolonged standing or sitting.  

Upon physical examination, stability test for medial and 
lateral collateral ligaments and anterior and posterior 
cruciate ligaments were negative.  He also had a negative 
McMurray's test.  The examiner noted that upon repetitive 
motion, the veteran was unable to perform secondary to pain.  
There was tenderness upon palpitation, which was exquisite at 
the anterior aspect and medial tibial plateau of the left 
knee.  Additionally, at the time of the June 2006 examination 
he was ambulating with the assistance of crutches.

Based on the above, the evidence fails to show symptomatology 
commensurate with the next-higher 40 percent evaluation under 
DC 5261.  Rather, the objective findings of record are 
appropriately reflected in the 30 percent evaluation 
presently in effect under DC 5257.

Notwithstanding the above, the Board observes that the 
competent evidence of record reveals degenerative arthritis 
of the left knee.  Indeed, in a June 2006 VA examination, X-
ray findings indicated degenerative joint disease changes in 
the veteran's left knee.  

To that end, as noted above, a veteran who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  In this case, the competent evidence of 
record contains X-ray evidence of left knee arthritis 
associated with painful motion.  Additionally, the veteran 
currently has a disability rating under DC 5257 for 
instability of the left knee.  Accordingly, assignment of a 
separate grant of service connection for left knee arthritis 
is warranted in this circumstance.  

The Board has also considered whether any additional 
diagnostic codes may serve as a basis for an additional 
separate rating for a manifestation of the disability at 
issue.  However, there are no other diagnostic codes 
applicable to the veteran's residuals of a left knee anterior 
cruciate ligament repair.   

With respect to all claims, the Board has considered the 
veteran's statements regarding his service-connected 
disabilities.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In this case, the Board has also considered whether staged 
ratings are appropriate, but finds no distinct time periods 
where the veteran's symptoms warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21Vet. App. 505 (2007).  

In sum, the evidence supports the next-higher evaluation of 
20 percent for a lumbosacral strain.  However, there is no 
basis for a rating in excess of 30 percent for a left knee 
disability, except that the evidence warrants a separate 
compensable evaluation for arthritis of the left knee.  The 
Board notes that in reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

It is also noted that the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.	

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claims arise from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service medical records, ACDUTRA records 
from the Puerto Rico National Guard, private treatment 
records, statements in support of his claims, and in November 
2004 and June 2006, he was afforded a formal VA examinations. 
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

ORDER

Entitlement to an evaluation of 20 percent, but no more, for 
a lumbosacral strain is granted subject to governing criteria 
applicable to the payment of monetary benefits. 

A rating in excess of 30 percent for residuals of a 
status/post left knee anterior cruciate ligament repair is 
denied.  

Entitlement to a separate 10 percent evaluation, but no more, 
for arthritis of the left knee is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


